Citation Nr: 0203530	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  98-08 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $1,031.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 1998 decision by the Committee on 
Waivers and Compromises (Committee) of the Denver, Colorado 
Regional Office (RO) that there was misrepresentation on the 
part of the veteran in the creation of the overpayment of VA 
pension benefits.  A hearing was held before the undersigned 
Board member via video-conference in June 2000.

Thereafter, in an August 2000 decision, the Board determined 
that there was no fraud, misrepresentation or bad faith in 
the creation of the overpayment in question, and remanded 
this matter to the RO for further adjudication.


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a May 1998 Committee decision.  

2.  The veteran has submitted a written withdrawal of his 
appeal of the issue in appellate status.


CONCLUSION OF LAW

The Board no longer has appellate jurisdiction to consider 
the claim of entitlement to waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$1,031.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2001).  In this case, a timely notice of 
disagreement was received to initiate an appeal from a May 
1998 Committee decision, and the veteran perfected his appeal 
by filing a timely substantive appeal, thus giving the Board 
appellate jurisdiction over his appeal.  In fact, as noted 
above, in August 2000 the Board rendered a decision and 
remanded this matter to the RO for further development and 
adjudication.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (2001).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that in a letter 
received from the veteran in March 2001, he withdrew from 
appellate status this claim of entitlement to a waiver of 
recovery of an overpayment of VA improved pension benefits.  

Having met the requirements of 38 C.F.R. § 20.204 (2001), the 
veteran has effectively removed this issue from appellate 
status.  With no issue properly before the Board for 
appellate review, the case must be dismissed.  38 U.S.C.A. 
§ 7108 (West 1991).


ORDER

The appeal is dismissed.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

